Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 12, 2017

The Court of Appeals hereby passes the following order:

A17A0757. MICHAEL PARTEE v. THE STATE.

      In 1996, Michael Partee pled guilty to two counts of possession of cocaine with
intent to sell. In 2010, the trial court denied Partee’s “Motion to Correct Illegal
Sentence/Judgment,” from which Partee filed an appeal. This Court dismissed
Partee’s appeal because he did not raise a valid void sentence claim. See Partee v.
State, Case No. A12A0085 (decided September 13, 2011). Partee subsequently filed
a “Motion to Correct and Clarify Conviction,” which the trial court denied in 2015.
Partee filed an application for discretionary appeal from that order, which this Court
dismissed on res judicata grounds because he had raised the same issue in his
previous appeal.1 See Partee v. State, Case No. A16D0355 (decided May 13, 2016).
      Thereafter, Partee, who concedes that his sentence is correct, asked the trial
court to reconsider its denial of his motion to correct and clarify the conviction. The
trial court denied the motion to reconsider. Partee then filed an application for
discretionary appeal and two notices of direct appeal from that order, one to the
Supreme Court and one to this Court. We dismissed Partee’s direct appeal on the
grounds that the denial of a motion for reconsideration is not directly appealable, his
appeal was barred by res judicata, and his appeal was untimely. See Partee v. State,
Case No. A17A0377 (decided Oct. 27, 2016). In addition, the Supreme Court
transferred both Partee’s direct appeal and application for discretionary appeal to this
Court. We dismissed the application for discretionary appeal on the ground that our


      1
       Partee filed a motion for reconsideration of this Court’s dismissal order,
which was denied on June 8, 2016.
rulings in the prior appeals were res judicata. See Partee v. State, Case No.
A17D0002 (decided Aug. 19, 2016).
      Before us now is the direct appeal transferred from the Supreme Court.
Because, as we stated in Case No. A17A0377, the denial of a motion for
reconsideration is not directly appealable, Bell v. Cohran, 244 Ga. App. 510, 511
(536 SE2d 187) (2000), and because “[i]t is axiomatic that the same issue cannot be
relitigated ad infinitum,” Echols v. State, 243 Ga. App. 775, 776 (534 SE2d 464)
(2000), we lack jurisdiction over this transferred direct appeal. The State’s motion to
dismiss this direct appeal is hereby GRANTED, and this appeal is hereby
DISMISSED.
      Given that Partee has filed several prior matters in this Court seeking to address
the same issue, this appeal is frivolous. This Court is empowered to impose sanctions
upon a party who files a frivolous appeal. See Court of Appeals Rule 7. We thus
caution Partee against filing future frivolous matters in this Court as such will result
in the imposition of sanctions.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/12/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.